    Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 1 of 28 PAGEID #: 1




                            In the United States District Court
                             for the Southern District of Ohio
                               Western Division at Cincinnati


Robert Mullen,

       On behalf of himself and those similarly   Case No.
       situated,

               Plaintiff,                         Judge

       v.                                         Magistrate Judge

Chaac Pizza Midwest, LLC; Luis                    Jury Demand Endorsed Hereon
Ibarguengoytia; CFL Pizza, LLC; Andy Rosen;
Doe Corporation 1-10; John Doe 1-10;

               Defendants.


                      Class and Collective Action Complaint



       1.      Robert Mullen, on behalf of himself and similarly-situated individuals, brings this

action against Defendants Chaac Pizza Midwest, LLC; Luis Ibarguengoytia; CFL Pizza, LLC;

Andy Rosen; Doe Corporation 1-10; and John Doe 1-10 (“Defendants”). Plaintiff seeks

appropriate monetary, declaratory, and equitable relief based on Defendants’ willful failure to

compensate Plaintiff and similarly-situated individuals with minimum wages as required by the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., the Ohio Constitution, Article II,

Section 34a (“Section 34a”), the Ohio Minimum Wage Fairness Act (“OMFWSA”), O.R.C.

4111.01, et seq., O.R.C. § 4113.15 (Ohio’s “Prompt Pay Act”), O.R.C. § 2307.60, and for unjust

enrichment.
    Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 2 of 28 PAGEID #: 2




        2.          Defendants operate 32 Pizza Hut stores locations in Ohio, Kentucky, and Indiana

(“Defendants’ Pizza Hut stores”).

        3.          Plaintiff seeks to represent the delivery drivers who have worked at the

Defendants’ Pizza Hut stores.

        4.          Defendants repeatedly and willfully violated the Fair Labor Standards Act,

Section 34a, and the Ohio Prompt Pay Act by failing to adequately reimburse delivery drivers for

their delivery-related expenses, thereby failing to pay delivery drivers the legally mandated

minimum wages for all hours worked.

        5.          All delivery drivers at the Defendants’ Pizza Hut stores, including Plaintiff, have

been subject to the same or similar employment policies and practices.

                                      Jurisdiction and Venue

        6.          Under 28 U.S.C. § 1331 and 29 U.S.C. § 216(b), this Court has jurisdiction over

Plaintiff’s FLSA claims.

        7.          Under 28 U.S.C. § 1367, this Court has supplemental jurisdiction over Plaintiff’s

Ohio law claims.

        8.          Venue in this Court is proper under 28 U.S.C. § 1391(b) because Defendants

reside in this district, and a substantial part of the events giving rise to the claim herein occurred

in this district.

                                                 Parties

Plaintiff

Robert Mullen

        9.          Plaintiff Robert Mullen is a resident of Indiana.

                                                      2
    Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 3 of 28 PAGEID #: 3




          10.   Plaintiff is/was an “employee” of all of the Defendants as defined in the FLSA,

Section 34a, and the Ohio Prompt Pay Act.

          11.   Plaintiff has given written consent to join this action.

Defendants

Chaac Pizza Midwest, LLC

          12.   Defendant Chaac Pizza Midwest, LLC is a foreign limited liability company

authorized to do business under the laws of Ohio.

          13.   Chaac Pizza Midwest, LLC is the entity that operates the Defendants’ Pizza Hut

stores.

          14.   Upon information and belief, Chaac Pizza Midwest, LLC owns thirty-two Pizza

Hut stores in Ohio, Kentucky, and Indiana.

          15.   Chaac Pizza Midwest, LLC is the entity that appears on Plaintiff’s paystubs for

work he completes for Defendants’ Pizza Hut stores.

          16.   Chaac Pizza Midwest, LLC has substantial control over Plaintiff and similarly

situated employees’ working conditions, and over the unlawful policies and practices alleged

herein.

          17.   Chaac Pizza Midwest, LLC has direct or indirect control of the terms and

conditions of Plaintiff’s work and the work of similarly situated employees.

          18.   At all relevant times, Chaac Pizza Midwest, LLC maintained control, oversight,

and direction over Plaintiff and similarly situated employees, including, but not limited to, hiring,

firing, disciplining, timekeeping, payroll, reimbursements, pay rates, deductions, and other

practices.


                                                   3
    Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 4 of 28 PAGEID #: 4




       19.     Chaac Pizza Midwest, LLC is an “employer” of Plaintiff and similarly situated

employees as that term is defined by the FLSA, the OMFWSA, Section 34a, and the Ohio

Prompt Pay Act.

       20.     At all relevant times, Chaac Pizza Midwest, LLC has been and continues to be an

enterprise engaged in “the production of goods for commerce” within the meaning of the phrase

as used in the FLSA.

       21.     Chaac Pizza Midwest, LLC’s gross revenue exceeds $500,000 per year.

CFL Pizza, LLC

       22.     Defendant CFL Pizza, LLC was a limited liability company authorized to do

business under the laws of Ohio.

       23.     CFL Pizza, LLC was the entity that operated the Defendants’ Pizza Hut stores

until February 18, 2020.

       24.     Upon information and belief, CFL Pizza, LLC owned thirty-two Pizza Hut stores

in Ohio, Kentucky, and Indiana.

       25.     CFL Pizza, LLC was the entity that appeared on Plaintiff’s paystubs for work he

completed for Defendants’ Pizza Hut stores.

       26.     CFL Pizza, LLC had substantial control over Plaintiff and similarly situated

employees’ working conditions, and over the unlawful policies and practices alleged herein.

       27.     CFL Pizza, LLC had direct or indirect control of the terms and conditions of

Plaintiff’s work and the work of similarly situated employees.

       28.     At all relevant times before February 18, 2020, CFL Pizza, LLC maintained

control, oversight, and direction over Plaintiff and similarly situated employees, including, but


                                                4
    Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 5 of 28 PAGEID #: 5




not limited to, hiring, firing, disciplining, timekeeping, payroll, reimbursements, pay rates,

deductions, and other practices.

       29.     CFL Pizza, LLC was an “employer” of Plaintiff and similarly situated employees

as that term is defined by the FLSA, the OMFWSA, Section 34a, and the Ohio Prompt Pay Act.

       30.     At all relevant times before February 18, 2020, CFL Pizza, LLC had been an

enterprise engaged in “the production of goods for commerce” within the meaning of the phrase

as used in the FLSA.

       31.     CFL Pizza, LLC’s gross revenue exceeded $500,000 per year.

Luis Ibarguengoytia

       32.     Defendant Luis Ibarguengoytia is the owner of Chaac Pizza Midwest, LLC and the

Defendants’ Pizza Hut stores.

       33.     Luis Ibarguengoytia is the President of Chaac Pizza Midwest, LLC

       34.     Luis Ibarguengoytia is the owner of the Chaac Pizza Midwest, LLC

       35.     Luis Ibarguengoytia operates Thirty-Two Pizza Hut stores in Ohio, Kentucky,

and Indiana.

       36.     Luis Ibarguengoytia is individually liable to the delivery drivers at the Defendants’

Pizza Hut stores under the definitions of “employer” set forth in the FLSA, OMFWSA, and

Section 34a because he owns and operates the Defendants’ Pizza Hut stores, serves as a

president and owner of Chaac Pizza Midwest, LLC, ultimately controls significant aspects of the

Defendants’ Pizza Hut stores’ day-to-day functions, and ultimately controls compensation and

reimbursement of employees. 29 U.S.C. § 203(d).

       37.     Luis Ibarguengoytia is the franchisee of the Defendants’ Pizza Hut stores.


                                                 5
    Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 6 of 28 PAGEID #: 6




        38.     At all relevant times, by virtue of his role as owner and president of the

Defendants’ Pizza Hut stores, Luis Ibarguengoytia has had financial control over the operations

at each of the Defendants’ Pizza Hut stores.

        39.     At all relevant times, by virtue of his role as owner and president of the

Defendants’ Pizza Hut stores, Luis Ibarguengoytia has a role in significant aspects of the

Defendants’ Pizza Hut stores’ day to day operations.

        40.     At all relevant times, by virtue of his role as owner and president of the

Defendants’ Pizza Hut stores, Luis Ibarguengoytia has had control over the Defendants’ Pizza

Hut stores’ pay policies.

        41.     At all relevant times, by virtue of his role as owner and president of the

Defendants’ Pizza Hut stores, Luis Ibarguengoytia has had power over personnel and payroll

decisions at the Defendants’ Pizza Hut stores, including but not limited to influence of delivery

driver pay.

        42.     At all relevant times, by virtue of his role as owner and president of the

Defendants’ Pizza Hut stores, Luis Ibarguengoytia has had the power to hire, fire and discipline

employees, including delivery drivers at the Defendants’ Pizza Hut stores.

        43.     At all relevant times, by virtue of his role as owner and president of the

Defendants’ Pizza Hut stores, Luis Ibarguengoytia has had the power to stop any illegal pay

practices that harmed delivery drivers at the Defendants’ Pizza Hut stores.

        44.     At all relevant times, by virtue of his role as owner and president of the

Defendants’ Pizza Hut stores, Luis Ibarguengoytia has had the power to transfer the assets and

liabilities of the Defendant entities.


                                                6
    Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 7 of 28 PAGEID #: 7




       45.     At all relevant times, by virtue of his role as owner and president of the

Defendants’ Pizza Hut stores, Luis Ibarguengoytia has had the power to declare bankruptcy on

behalf of the Defendant entities.

       46.     At all relevant times, by virtue of his role as owner and president of the

Defendants’ Pizza Hut stores, Luis Ibarguengoytia has had the power to enter into contracts on

behalf of each of the Defendants’ Pizza Hut stores.

       47.     At all relevant times, by virtue of his role as owner and president of the

Defendants’ Pizza Hut stores, Luis Ibarguengoytia has had the power to close, shut down, and/or

sell each of the Defendants’ Pizza Hut stores.

       48.     At all relevant times, by virtue of his role as owner and president of the

Defendants’ Pizza Hut stores, Luis Ibarguengoytia had authority over the overall direction of

each of Defendants’ Pizza Hut stores and was ultimately responsible for their operations.

       49.     The Defendants’ Pizza Hut stores function for Luis Ibarguengoytia’s profit.

       50.     Luis Ibarguengoytia has influence over how the Defendants’ Pizza Hut stores can

run more profitably and efficiently.

Andy Rosen

       51.     Defendant Andy Rosen was the owner of CFL Pizza, LLC and the Defendants’

Pizza Hut stores.

       52.     Andy Rosen was the President of CFL Pizza, LLC

       53.     Andy Rosen was the owner of the CFL Pizza, LLC

       54.     Andy Rosen was the sole officer of CFL Pizza, LLC




                                                 7
    Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 8 of 28 PAGEID #: 8




       55.     Andy Rosen operated Thirty-Two Pizza Hut stores in Ohio, Kentucky, and

Indiana.

       56.     Andy Rosen is individually liable to the delivery drivers at the Defendants’ Pizza

Hut stores under the definitions of “employer” set forth in the FLSA, OMFWSA, and Section

34a because he owned and operated the Defendants’ Pizza Hut stores, served as president and

owner of CFL Pizza, LLC, ultimately controlled significant aspects of the Defendants’ Pizza Hut

stores’ day-to-day functions, and ultimately controlled compensation and reimbursement of

employees. 29 U.S.C. § 203(d).

       57.     Andy Rosen was the franchisee of the Defendants’ Pizza Hut stores until

February 18, 2020.

       58.     At all relevant times before February 18, 2020, by virtue of his role as owner and

president of the Defendants’ Pizza Hut stores, Andy Rosen had financial control over the

operations at each of the Defendants’ Pizza Hut stores.

       59.     At all relevant times before February 18, 2020, by virtue of his role as owner and

president of the Defendants’ Pizza Hut stores, Andy Rosen had a role in significant aspects of the

Defendants’ Pizza Hut stores’ day to day operations.

       60.     At all relevant times before February 18, 2020, by virtue of his role as owner and

president of the Defendants’ Pizza Hut stores, Andy Rosen had control over the Defendants’

Pizza Hut stores’ pay policies.

       61.     At all relevant times before February 18, 2020, by virtue of his role as owner and

president of the Defendants’ Pizza Hut stores, Andy Rosen had power over personnel and




                                                8
    Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 9 of 28 PAGEID #: 9




payroll decisions at the Defendants’ Pizza Hut stores, including but not limited to influence of

delivery driver pay.

        62.     At all relevant times before February 18, 2020, by virtue of his role as owner and

president of the Defendants’ Pizza Hut stores, Andy Rosen had the power to hire, fire and

discipline employees, including delivery drivers at the Defendants’ Pizza Hut stores.

        63.     At all relevant times before February 18, 2020, by virtue of his role as owner and

president of the Defendants’ Pizza Hut stores, Andy Rosen had the power to stop any illegal pay

practices that harmed delivery drivers at the Defendants’ Pizza Hut stores.

        64.     At all relevant times before February 18, 2020, by virtue of his role as owner and

president of the Defendants’ Pizza Hut stores, Andy Rosen had the power to transfer the assets

and liabilities of the Defendant entities.

        65.     At all relevant times before February 18, 2020, by virtue of his role as owner and

president of the Defendants’ Pizza Hut stores, Andy Rosen had the power to declare bankruptcy

on behalf of the Defendant entities.

        66.     At all relevant times before February 18, 2020, by virtue of his role as owner and

president of the Defendants’ Pizza Hut stores, Andy Rosen had the power to enter into contracts

on behalf of each of the Defendants’ Pizza Hut stores.

        67.     At all relevant times before February 18, 2020, by virtue of his role as owner and

president of the Defendants’ Pizza Hut stores, Andy Rosen had the power to close, shut down,

and/or sell each of the Defendants’ Pizza Hut stores.

        68.     At all relevant times before February 18, 2020, by virtue of his role as owner and

president of the Defendants’ Pizza Hut stores, Andy Rosen had authority over the overall


                                                9
  Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 10 of 28 PAGEID #: 10




direction of each of Defendants’ Pizza Hut stores and was ultimately responsible for their

operations.

       69.     The Defendants’ Pizza Hut stores functioned for Andy Rosen’s profit.

       70.     Andy Rosen had influence over how the Defendants’ Pizza Hut stores could run

more profitably and efficiently.

Doe Corporation 1-10

       71.     Upon information and belief, Defendants own, operate, and control other entities

and/or limited liability companies that also comprise part of the Defendants’ Pizza Hut stores,

and qualify as “employers” of Plaintiff and the delivery drivers at the Defendants’ Pizza Hut

stores as that term is defined by the FLSA and Ohio wage law.

       72.     Upon information and belief, Luis Ibarguengoytia owns and/or operates, in whole

or in part, a number of other entities that make up part of the Defendants’ Pizza Hut stores

operation.

       73.     Upon information and belief, the franchisor, Pizza Hut stores Pizza, may also be

liable as an employer of the delivery drivers employed at Defendants’ Pizza Hut stores.

       74.     The identities of these additional Defendants should be revealed as discovery

progresses and can be named at that time.

John Doe 1-10

       75.     Upon information and belief, there are additional individuals who also qualify as

“employers” of Plaintiff and the delivery drivers at the Defendants’ Pizza Hut stores as that

term is defined by the FLSA and Ohio wage law.




                                               10
   Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 11 of 28 PAGEID #: 11




          76.   Upon information and belief, Luis Ibarguengoytia has entered into co-owner

relationships with a number of his managers and business partners, and those individuals might

also qualify as “employers” of Plaintiff and the delivery drivers at the Defendants’ Pizza Hut

stores as that term is defined by the FLSA and Ohio wage law.

          77.   Upon information and belief, Andy Rosen had entered into co-owner relationships

with a number of his managers and business partners, and those individuals might also qualify as

“employers” of Plaintiff and the delivery drivers at the Defendants’ Pizza Hut stores as that

term is defined by the FLSA and Ohio wage law.

          78.   The identities of these additional Defendants should be revealed as discovery

progresses and can be named at that time.

                                               Facts

                                  Class-wide Factual Allegations

          79.   During all relevant times, Defendants have operated the Defendants’ Pizza Hut

stores.

          80.   Plaintiff, and the similarly situated persons Plaintiff seeks to represent, are current

and former delivery drivers at the Defendants’ Pizza Hut stores.

          81.   All delivery drivers employed at the Defendants’ Pizza Hut stores over the last

three years have had essentially the same job duties.

          82.   When there are no deliveries to make, Defendants’ delivery drivers are required

to work inside the Defendants’ Pizza Hut stores cleaning up dishes, sweeping, making boxes,

filling the ice container, and completing other duties inside the restaurant as necessary.




                                                  11
   Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 12 of 28 PAGEID #: 12




          83.   Plaintiff and similarly situated delivery drivers have been paid minimum wage

minus a tip credit for the hours they worked for Defendants’ Pizza Hut stores.

          84.   The job duties performed by delivery drivers inside the store are not related to

their tip-producing duties while they are out on the road making deliveries.

          85.   Delivery drivers do not complete their inside job duties contemporaneously with

their delivery job duties.

          86.   The delivery drivers at the Defendants’ Pizza Hut stores work “dual jobs.”

          87.   Defendants require delivery drivers at Defendants’ Pizza Hut stores to provide

cars to use while completing deliveries for Defendants.

          88.   Defendants require delivery drivers to maintain and pay for operable, safe, and

legally compliant automobiles to use in delivering Defendants’ pizza and other food items.

          89.   Defendants require delivery drivers to incur and/or pay job-related expenses,

including but not limited to automobile costs and depreciation, gasoline expenses, automobile

maintenance and parts, insurance, financing charges, licensing and registration costs, cell phone

costs, GPS charges, and other equipment necessary for delivery drivers to complete their job

duties.

          90.   Pursuant to such requirements, Plaintiff and other similarly situated employees

purchase gasoline, vehicle parts and fluids, automobile repair and maintenance services,

automobile insurance, suffered automobile depreciation and damage, financing, licensing, and

registration charges, and incur cell phone and data charges all for the primary benefit of

Defendants.




                                                12
  Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 13 of 28 PAGEID #: 13




       91.     The Defendants’ Pizza Hut stores reimburse their delivery drivers based on cents

per mile driven.

       92.     Defendants’ reimbursement payments had no connection to the actual expenses

incurred by the delivery drivers.

       93.     The Defendants’ Pizza Hut stores do not track or record the delivery drivers’

actual expenses.

       94.     The Defendants’ Pizza Hut stores do not collect receipts from their delivery

drivers related to the expenses they incur while completing deliveries.

       95.     The Defendants’ Pizza Hut stores do not reimburse their delivery drivers based

on the actual expenses the delivery drivers incur.

       96.     The Defendants’ Pizza Hut stores do not reimburse their delivery drivers for the

actual expenses delivery drivers incur.

       97.     The Defendants’ Pizza Hut stores do not reimburse their delivery drivers at the

IRS standard business mileage rate.

       98.     The Defendants’ Pizza Hut stores did not reasonably approximate the delivery

drivers’ expenses.

       99.     Plaintiff and similarly situated delivery drivers typically averaged 3 miles per

round-trip delivery or more.

       100.    The Defendants’ Pizza Hut stores’ reimbursement payments result in

reimbursements that are less than the IRS standard business mileage rate for each mile driven.

       101.    According to the Internal Revenue Service, the standard mileage rate for the use

of a car during the relevant time periods have been:


                                                13
  Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 14 of 28 PAGEID #: 14




               a.      2017: 53.5 cents/mile
               b.      2018: 54.5 cents/mile
               c.      2019: 58 cents/mile
               d.      2020: 57.5 cents/mile

       102.    The delivery drivers at the Defendants’ Pizza Hut stores have incurred even more

in expenses than those contemplated by the IRS standard business mileage rate—e.g., cell phone

and data charges.

       103.    As a result of the automobile and other job-related expenses incurred by Plaintiff

and other similarly situated delivery drivers, they were deprived of minimum wages guaranteed

to them by the FLSA and Ohio law.

       104.    Defendants have applied the same or similar pay policies, practices, and

procedures to all delivery drivers at the Defendants’ Pizza Hut stores.

       105.    Because Defendants paid their drivers a gross hourly wage at precisely, or at least

very close to, the applicable minimum wage, and because the delivery drivers incurred

unreimbursed automobile expenses, the delivery drivers “kicked back” to Defendants an amount

sufficient to cause minimum wage violations. See 29 C.F.R. § 531.35.

       106.    Defendants have failed to properly take a tip credit from Plaintiffs’ wages and the

wages of similarly situated employees because, after accounting for unreimbursed expenses,

Defendants have paid delivery drivers a lower wage rate than they informed the delivery drivers

they would be paid.

       107.    Defendants have also failed to properly inform Plaintiff and similarly situated

delivery drivers of the requirements for taking a tip credit. 29 C.F.R.§ 531.59.

       108.    Defendants have willfully failed to pay federal and Ohio state minimum wage to

Plaintiff and similarly situated delivery drivers at the Defendants’ Pizza Hut stores.

                                                 14
  Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 15 of 28 PAGEID #: 15




                           Plaintiff’s Individual Factual Allegations

       109.    Plaintiff has worked at the Pizza Hut store located in Harrison, Ohio since

approximately 2016.

       110.    Plaintiff is paid minimum wage minus a tip credit for all hours worked while

delivering.

       111.    When Plaintiff is not delivering food, he works inside the restaurant. His work

inside the restaurant includes stocking, doing dishes, cleaning, and completing other duties inside

the restaurant as necessary.

       112.    Plaintiff works dual jobs.

       113.    Plaintiff’s inside duties are not related to his delivery duties.

       114.    Plaintiff is paid minimum wage for the hours he works inside the store.

       115.    Plaintiff is required to use his own car to deliver pizzas.

       116.    Plaintiff was reimbursed $.25 per mile and now is reimbursed at $.30 per mile.

       117.    Defendants’ reimbursement policy results in Plaintiff usually receiving between

$.25 and $.35 per mile, on average.

       118.    Plaintiff is required to maintain and pay for operable, safe, and legally compliant

automobiles to use in delivering Defendants’ pizza and other food items.

       119.    Plaintiff is required to incur and/or pay job-related expenses, including but not

limited to automobile costs and depreciation, gasoline expenses, automobile maintenance and

parts, insurance, cell phone service, GPS service, automobile financing, licensing and registration

costs, and other equipment necessary for delivery drivers to complete their job duties.




                                                  15
   Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 16 of 28 PAGEID #: 16




          120.   Plaintiff has purchased gasoline, vehicle parts and fluids, automobile repair and

maintenance services, automobile insurance, suffered automobile depreciation and damage,

automobile financing, licensing and registration costs, and incur cell phone and data charges all

for the primary benefit of Defendants.

          121.   Defendants does not track the actual expenses incurred by Plaintiff.

          122.   Defendants do not ask Plaintiff to provide receipts of the expenses he incurs while

delivering pizzas for Defendants.

          123.   Defendants do not reimburse Plaintiff based on his actual delivery-related

expenses.

          124.   Plaintiff is not reimbursed at the IRS standard mileage rate for the miles he drives

while completing deliveries.

          125.   Defendants do not reimburse Plaintiff based on a reasonable approximation of his

expenses.

          126.   In 2020, for example, the IRS business mileage reimbursement has been $.575 per

mile, which reasonably approximated the automobile expenses incurred delivering pizzas.

http://www.irs.gov/Tax-Professionals/Standard-Mileage-Rates. At the IRS standard business

mileage reimbursement rate, Defendants’ policy under-reimbursed Plaintiff by $.275 per mile

($.575 - $.30). Consider Plaintiff’s estimate of 3 miles per delivery, Defendants under-

reimbursed him $.825 per delivery ($.275 x 3 miles), and $1.24 per hour (1.5 deliveries per

hour).

          127.   Defendants failed to properly inform Plaintiff of the requirements for taking a tip

credit.


                                                  16
  Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 17 of 28 PAGEID #: 17




          128.   Defendants have failed to properly take a tip credit from Plaintiff’s wages because,

after accounting for unreimbursed expenses, Defendants have taken more of a tip credit than

they informed Plaintiff they would be taking.

          129.   Defendants have failed to pay Plaintiff minimum wage as required by law.

                             Collective Action Allegations

          130.   Plaintiff brings the First Count on behalf of himself and all similarly situated

current and former delivery drivers employed at the Defendants’ Pizza Hut stores owned,

operated, and controlled by Defendants nationwide, during the three years prior to the filing of

this Class Action Complaint and the date of final judgment in this matter, who elect to opt-in to

this action (the “FLSA Collective”).

          131.   At all relevant times, Plaintiff and the FLSA Collective have been similarly

situated, have had substantially similar job duties, requirements, and pay provisions, and have all

been subject to Defendants’ decision, policy, plan, practices, procedures, protocols, and rules of

willfully refusing to pay Plaintiff and the FLSA Collective minimum wage for all hours worked

and failing to reimburse delivery drivers for automobile expenses and other job-related expenses.

Plaintiff’s claims are essentially the same as those of the FLSA Collective.

          132.   Defendants’ unlawful conduct is pursuant to a company policy or practice.

          133.   Defendants are aware or should have been aware that federal law required them to

pay employees minimum wage for all hours worked and to fully reimburse for “tools of the

trade.”

          134.   Defendants are aware or should have been aware that they are not permitted to

pay employees a tipped wage rate for hours worked in a non-tipped capacity.


                                                  17
  Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 18 of 28 PAGEID #: 18




          135.   Defendants are aware or should have been aware that they were obligated to

actually pay the tipped wage rate that they informed Plaintiff and other delivery drivers that they

would pay.

          136.   Defendants are aware or should have been aware that federal law requires them to

meet certain requirements for taking a tip credit from the wages of their employees.

          137.   Defendants’ unlawful conduct has been widespread, repeated, and consistent.

          138.   The First Counts is properly brought under and maintained as an opt-in collective

action under 29 U.S.C. § 216(b).

          139.   The FLSA Collective members are readily identifiable and ascertainable.

          140.   In recognition of the services Plaintiff has rendered and will continue to render to

the FLSA Collective, Plaintiff will request payment of a service award upon resolution of this

action.

                                     Class Action Allegations

          141.   Plaintiff brings the Second, Third, Fourth, and Fifth Counts under Federal Rule

of Civil Procedure 23, on behalf of himself and a class of persons consisting of:

          All current and former delivery drivers employed by Defendants at the
          Defendants’ Pizza Hut stores in the State of Ohio between the date three years
          prior to the filing of the original complaint and the date of final judgment in this
          matter (“Rule 23 Class”).

          142.   Excluded from the Rule 23 Class are Defendants’ legal representatives, officers,

directors, assigns, and successors, or any individual who has, or who at any time during the class

period has had, a controlling interest in Defendants; the Judge(s) to whom this case is assigned

and any member of the Judges’ immediate family; and all persons who will submit timely and

otherwise proper requests for exclusion from the Rule 23 Class.
                                               18
   Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 19 of 28 PAGEID #: 19




       143.    The number and identity of the Rule 23 Class members are ascertainable from

Defendants’ records.

       144.    The hours assigned and worked, the positions held, deliveries completed, and the

rates of pay and reimbursements paid for each Rule 23 Class Member are determinable from

Defendants’ records.

       145.    All of the records relevant to the claims of Rule 23 Class Members should be

found in Defendants’ records.

       146.    For the purpose of notice and other purposes related to this action, their names

and contact information are readily available from Defendants.

       147.    Notice can be provided by means permissible under Rule 23.

       148.    The Rule 23 Class member are so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

       149.    There are more than 50 Rule 23 Class members.

       150.    Plaintiff’s claims are typical of those claims which could be alleged by any Rule 23

Class member, and the relief sought is typical of the relief which would be sought by each Rule 23

Class member in separate actions.

       151.    Plaintiff and the Rule 23 Class members have all sustained similar types of

damages as a result of Defendants’ failure to comply with Section 34a, and O.R.C. § 4113.15.

       152.    Plaintiff and the Rule 23 Class members sustained similar losses, injuries, and

damages arising from the same unlawful practices, polices, and procedures.

       153.    Plaintiff is able to fairly and adequately protect the interests of the Rule 23 Class

and has no interests antagonistic to the Rule 23 Class.


                                                 19
   Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 20 of 28 PAGEID #: 20




       154.    Plaintiff is represented by attorneys who are experienced and competent in both

class action litigation and employment litigation.

       155.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage and hour litigation on behalf

of minimum wage employees where individual class members lack the financial resources to

vigorously prosecute a lawsuit against corporate defendants. Class action treatment will permit a

large number of similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of efforts and expense that

numerous individual actions engender.

       156.    This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(3).

       157.    Common questions of law and fact exist as to the Rule 23 Class that predominate

over any questions only affecting Plaintiff and the Rule 23 Class members individually and

include, but are not limited to:

           a. Whether Plaintiff and the Rule 23 Class members were subject to a common
              expense reimbursement policy that resulted in wages to drop below legally
              allowable minimum wage;

           b. Whether Plaintiff and the Rule 23 Class were subject to a policy that required
              them to maintain and pay for safe, operable, and legally compliant automobiles to
              use in completing deliveries;

           c. Whether Plaintiff and the Rule 23 Class incurred expenses for the benefit of
              Defendants in the course of completing deliveries;

           d. Whether Defendants reimbursed Plaintiff and the Rule 23 Class members for their
              actual expenses;


                                                 20
  Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 21 of 28 PAGEID #: 21




             e. Whether Defendants reimbursed Plaintiff and the Rule 23 Class members at the
                IRS standard business mileage rate for the miles they drove in making deliveries;

             f. Whether Defendants reimbursed Plaintiff and the Rule 23 Class members based
                on a reasonable approximation of the expenses they incurred;

             g. Whether Defendants properly reimbursed Plaintiff and the Rule 23 Class
                members;

             h. Whether Plaintiff and the Rule 23 Class were properly informed of the
                requirements for taking a tip credit;

             i. Whether Plaintiff and the Rule 23 Class were actually paid the wage rate they
                were promised by Defendants;

             j. Whether Plaintiff and the Rule 23 Class conferred a benefit on Defendants that
                Defendants were aware of and accepted, and whether it would be unjust for
                Defendants to retain that benefit without compensating for it;

             k. Whether Defendants failed to pay Plaintiff and the Rule 23 Class in a timely
                manner as described by O.R.C. § 4113.15, and, if so, whether the wages owed are
                “in dispute”; and

             l. The nature and extent of class-wide injury and the measure of damages for those
                injuries.

          158.   In recognition of the services Plaintiff has rendered and will continue to render to

the Rule 23 Class, Plaintiff will request payment of a service award upon resolution of this action.

                                       Causes of Action

                                            Count 1
                   Failure to Pay Minimum Wages - Fair Labor Standards Act
                        (On Behalf of Plaintiff and the FLSA Collective)

          159.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

                                                  21
  Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 22 of 28 PAGEID #: 22




       160.     Plaintiff and the FLSA Collective are or were non-exempt, hourly employees

entitled to receive no less than minimum wage for all hours worked.

       161.     Defendants failed to properly claim a tip credit from the wages of Plaintiff and the

FLSA collective because Plaintiff and the FLSA collective were paid a wage rate lower than

Defendants informed them that they would be paid.

       162.     Defendants paid Plaintiff and the FLSA Collective at or close to minimum wage

for all hours worked.

       163.     Defendants required and continue to require Plaintiff and the FLSA Collective to

pay for automobile expenses and other job-related expenses out of pocket and failed to properly

reimburse Plaintiff and the FLSA Collective for said expenses.

       164.     Defendants required and continue to require Plaintiff and the FLSA Collective to

work in a non-tipped capacity while being paid a tipped wage rate.

       165.     By the acts and conduct described above, Defendants willfully violated the

provisions of the FLSA and disregarded the rights of Plaintiff and the FLSA Collective.

       166.     Plaintiff and the FLSA Collective have been damaged by Defendants’ willful

failure to pay minimum wage as required by law.

       167.     As a result of Defendants’ willful violations, Plaintiff and the FLSA Collective are

entitled to damages, including, but not limited to, unpaid wages, unreimbursed expenses,

liquidated damages, costs, and attorneys’ fees.

                                            Count 2
              Failure to Pay Minimum Wages - Ohio Constitution, Article II, § 34a
                          (On Behalf of Plaintiff and the Rule 23 Class)




                                                  22
   Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 23 of 28 PAGEID #: 23




          168.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          169.   Defendants paid Plaintiff and the Rule 23 Class below minimum wage for the

hours they worked by requiring them to cover automobile expenses and other job-related

expenses.

          170.   Defendants paid Plaintiff and the Rule 23 Class a tipped wage rate for non-tipped

duties unrelated to their tipped duties.

          171.   Defendants ostensibly paid Plaintiff and the Rule 23 Class at or close to minimum

wage for the hours they worked.

          172.   Because Defendants required Plaintiff and the Rule 23 Class to pay for automobile

expenses and other job-related expenses out of pocket, Defendants failed pay Plaintiff and the

Rule 23 Class minimum wage.

          173.   By not paying Plaintiff and the Rule 23 Class at least minimum wage for each hour

worked, Defendants has violated the Ohio Constitution, Article II, § 34a.

          174.   As a result of Defendants’ violations, Plaintiff and the Rule 23 Class are entitled to

damages, including, but not limited to, unpaid wages, unreimbursed expenses, an additional two

times unpaid wages/unreimbursed expenses in damages under Section 34a, costs, and attorneys’

fees.

                                            Count 3
                         Untimely Payment of Wages – O.R.C. § 4113.15
                          (On Behalf of Plaintiff and the Rule 23 Class)

          175.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.


                                                  23
  Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 24 of 28 PAGEID #: 24




          176.   During all relevant times, Defendants were covered by O.R.C. § 4113.15, and

Plaintiff and the Rule 23 Class were employees within the meaning of O.R.C. § 4113.15 and were

not exempt from its protections.

          177.   O.R.C. § 4113.15(A) requires that Defendants pay Plaintiff and the Rule 23 Class

all wages on or before the first day of each month, for wages earned during the first half of the

preceding month ending with the fifteenth day thereof, and on or before the fifteenth day of each

month, for wages earned during the last half of the preceding calendar month.

          178.   By failing to pay Plaintiff and the Rule 23 Class all wages due to them under the

FLSA and Ohio Constitution, Defendants have also violated the Ohio Prompt Pay Act.

          179.   Plaintiff and the Rule 23 Class’s unpaid wages and unreimbursed expenses have

remained unpaid for more than thirty (30) days beyond their regularly scheduled payday.

          180.   Plaintiff’s and the Rule 23 Class’s entitlement to the wages sought herein is and

has been undisputed.

          181.   In violating Ohio law, Defendants acted willfully, without a good faith basis and

with reckless disregard to Ohio law.

          182.   As a result of Defendants’ willful violation, Plaintiff and the Rule 23 Class are

entitled to unpaid wages and liquidated damages, as stated in O.R.C. § 4113.15.

                                            Count 4
                            Damages Pursuant to O.R.C. § 2307.60
                          (On Behalf of Plaintiff and the Rule 23 Class)

          183.   Plaintiff restates and incorporates the foregoing allegations as if fully rewritten

herein.

          184.   A willful violation of the FLSA is a criminal act. 29 U.S.C. § 216(a).


                                                  24
  Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 25 of 28 PAGEID #: 25




       185.    By their acts and omissions described herein, Defendants have willfully violated

the FLSA, and Plaintiff and the Rule 23 Class have been injured as a result.

       186.    O.R.C. § 2307.60 permits anyone injured in person or property by a criminal act

to recover damages in a civil action, including exemplary and punitive damages.

       187.    As a result of Defendants’ willful violations of the FLSA, Plaintiff and the Rule 23

Class are entitled to compensatory and punitive damages pursuant to O.R.C. § 2307.60.

                                           Count 5
                                     Unjust Enrichment
                         (On Behalf of Plaintiff and the Rule 23 Class)

       188.    The delivery drivers at the Defendants’ Pizza Hut stores have conferred a benefit

on Defendants by using their own cars to work for Defendants.

       189.    Defendants are aware of and have accepted the benefit conferred on them by

delivery drivers.

       190.    It would be unjust for Defendants to be permitted to retain the benefit conferred

on them by the delivery drivers without commensurate compensation.

       191.    Plaintiff and the delivery drivers are entitled to equitable restitution of all

unreimbursed expenses.

       WHEREFORE, Plaintiff Robert Mullen prays for all of the following relief:

       A.      Designation of this action as a collective action on behalf of the collective action

members and prompt issuance of notice to all similarly-situated members of an opt-in class,

apprising them of this action, permitting them to assert timely wage and hour claims in this

action, and appointment of Plaintiff and their counsel to represent the collective action members.




                                                25
  Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 26 of 28 PAGEID #: 26




       B.      Unpaid minimum wages, reimbursement of expenses, and an additional and equal

amount as liquidated damages pursuant to the FLSA and supporting regulations.

       C.      Certification of this case as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure.

       D.      Designation of Plaintiff as representative of the Rule 23 Class and counsel of

record as Class Counsel.

       E.      A declaratory judgment that the practices complained of herein are unlawful

under Section 34a, O.R.C. § 4113.15, and the OMFWSA.

       F.      An award of unpaid minimum wages and unreimbursed expenses due under

Section 34a, O.R.C. § 4113.15, and the OMFWA.

       G.      An award of damages under Section 34a, based on Defendants’ failure to pay

wages, calculated as an additional two times of back wages.

       H.      An award of restitution for unjust enrichment.

       I.      Liquidated damages under O.R.C. § 4113.15.

       J.      Compensatory and punitive damages under O.R.C. § 2307.60.

       K.      An award of prejudgment and post-judgment interest.

       L.      An award of costs and expenses of this action, together with reasonable attorneys’

fees and expert fees.

       M.      Such other legal and equitable relief as the Court deems appropriate.

                                             Respectfully submitted,

                                             /s/ Nathan Spencer
                                             Andrew R. Biller (Ohio Bar # 0081452)
                                             Biller & Kimble, LLC
                                             4200 Regent Street, Suite 200

                                                26
Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 27 of 28 PAGEID #: 27




                                  Columbus, OH 43219
                                  Telephone: (614) 604-8759
                                  Facsimile: (614) 340-4620
                                  abiller@billerkimble.com

                                  Andrew P. Kimble (Ohio Bar # 0093172)
                                  Nathan B. Spencer (Ohio Bar # 0092262)
                                  Philip J. Krzeski (Ohio Bar # 0095713)
                                  Biller & Kimble, LLC
                                  8044 Montgomery Rd., Ste. 515
                                  Cincinnati, OH 45236
                                  Telephone: (513) 715-8711
                                  Facsimile: (614) 340-4620
                                  akimble@billerkimble.com
                                  nspencer@billerkimble.com
                                  pkrzeski@billerkimble.com


                                  www.billerkimble.com

                                  Counsel for Plaintiff and the putative class




                                    27
   Case: 1:20-cv-00893-MWM Doc #: 1 Filed: 11/05/20 Page: 28 of 28 PAGEID #: 28




                                       JURY DEMAND

        Plaintiff hereby demands a jury trial by the maximum persons permitted by law on all

issues herein triable to a jury.


                                             /s/ Nathan Spencer
                                             Nathan B. Spencer




                                               28
